Citation Nr: 1441390	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-13 650	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for inflammation of the heart, to include due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease and acid reflux, to include due to an undiagnosed illness.  

4.  Entitlement to service connection for disability manifested by profuse sweating and dizziness to include due to an undiagnosed illness.

5.  Entitlement to service connection for a loss of muscle control, to include due to an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder to include sleep apnea, to include due to an undiagnosed illness.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.  

8.  Entitlement to an increased rating for residuals of pneumonia with pleural effusion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2010 rating decision of the VA Regional Office (RO) in Waco, Texas that denied entitlement to service connection for PTSD, and entitlement to a rating in excess of 10 percent for residuals of pneumonia with pleural effusion.

The case was remanded in January 2014 to schedule a hearing.  The Veteran was afforded a videoconference hearing at the RO in June 2014 before the undersigned sitting at Washington, DC.  The transcript if of record.

Following review of the record, the issues of entitlement to an increased rating for residuals of pneumonia with pleural effusion, entitlement to service connection for inflammation of the heart, a gastrointestinal disorder to include gastroesophageal reflux disease and acid reflux, a disorder manifested by profuse sweating and dizziness, a loss of muscle control, and a sleep disorder to include sleep apnea and to include consideration whether the disorder is due to an undiagnosed illness are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran served in combat during Operation Desert Storm.  

2.  The Veteran has a competent diagnosis of PTSD that may reasonably be attributed to his combat service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 102, 3.303, 3.304, 4.125 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In view of the Board's favorable decision with respect to the issue on appeal a discussion of VA's compliance with the VCAA is not required. See Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (West 2002).

The Veteran avers that he has PTSD related to his combat service during Operation Desert Storm.  His personnel records show that he served as an infantryman, and that he was awarded the Combat Infantryman's Badge.  As such a combat stressor is conceded.  

Review of the record discloses that the Veteran was afforded a VA examination for compensation and pension purposes in November 1995 whereupon the examiner found that the appellant had no psychiatric disability.  When examined by VA for PTSD purposes in August 2010, the examiner diagnosed an anxiety disorder, and stated that the Veteran exhibited signs and symptoms of PTSD that were transient or mild.  It was opined, however, that such symptoms were more likely than not related to life events other than the appellant's military service, in particular, a legal battle with the Internal Revenue Service with subsequent incarceration between 2005 and 2007.  

Since then a July 2014 clinical report was received from a licensed social worker from Pathways Counseling who stated that the appellant had been assessed and diagnosed as having PTSD for which he desired further treatment.  Hence, the Veteran now has a competent diagnosis of PTSD.  Although the 2010 VA examiner opined that an anxiety disorder, as well as signs and symptoms of PTSD were related to other causes, the appellant clearly has presented evidence of an in-service combat stressor and a valid diagnosis of posttraumatic stress disorder.  As such the Board finds that the evidence is at least in equipoise to find that the Veteran has PTSD related to service.  The benefit of the doubt doctrine is thus appropriately applied in granting service connection for PTSD. 

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In a February 2011 rating decision entitlement to service connection for inflammation of the heart, a gastrointestinal disorder to include gastroesophageal reflux disease and acid reflux, a disorder manifested by profuse sweating and dizziness, a disorder manifested by a loss of muscle control, and a sleep disorder was denied.  This rating decision also declined to reopen the issue of entitlement to service connection for a skin disorder.  In response, the Veteran filed notices of disagreement in documents filed in April and May 2011.  To date, however, a statement of the case addressing these issues has not been issued.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).      

The Veteran asserts that the symptoms associated with his service-connected lung disorder are more severely disabling than reflected by the currently assigned 10 percent disability evaluation and warrant a higher rating.  During personal hearing in June 2014, he testified that his symptoms had worsened since his last VA examination in this regard, including increasing breathing difficulties and coughing.

The record reflects that the Veteran was last examined for VA compensation and pension purposes in 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when last examined by VA, VA must provide a new examination. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant should be scheduled for current VA pulmonary/respiratory examination to ascertain the nature and extent of any residuals of pneumonia.

During personal hearing in June 2014, the Veteran also related that he continued to receive treatment for respiratory symptoms from Dr. Simmons.  Review of the record reflects that clinical data from Dr. Simmons dating through 2010 are of record.  The appellant should therefore be requested to provide authorization to secure records from Dr. Simmons dating from 2011 to the present in support of the claim for a higher rating.

Finally in June 2010 correspondence the Veteran related that he had received treatment at VA for multiple complaints and disorders, including breathing problems.  As there is notice of the potential existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, records dating from 2009 through the present should be requested from any VA facility and associated with the claims folder or the appellant's electronic files.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who have treated him for lung/respiratory symptoms since 2009, including Dr. Simmons and any within the VA system.  After securing the necessary releases, the RO should request this information, if not already of record.  

2.  Request VA records dating from 2009 to the present and associate them with the claims folder, the Virtual VA file, and/or the VBMS file.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a respiratory examination to determine the nature and severity of any residuals of pneumonia with pleural effusion.  The claims folder and access to Virtual VA and VBMS data bases must be made available to the examiner.  All tests and studies deemed necessary by the examiner, including pulmonary function test results, should be performed with findings reported in detail.  

4.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

5.  Issue a statement of the case addressing the appellant's claims of entitlement to service connection for inflammation of the heart, a gastrointestinal disorder to include gastroesophageal reflux disease and acid reflux, a disorder manifested by profuse sweating and dizziness, a disorder manifested by a loss of muscle control, and a sleep disorder; as well as whether the claim of entitlement to service connection for a skin disorder should be reopened.  The statement of the case must specifically address the appellant's entitlement to benefits under the laws and regulations governing disorders due to an undiagnosed illness.  The Veteran is hereby informed that to preserve his right to have the Board review any continued denial of these issues he must file a timely substantive appeal following the issuance of the statement of the case.   .  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

